     Case 2:21-cv-00259-JAM-EFB Document 10 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID E. EDWARDS,                                   No. 2:21-cv-0259-JAM-EFB P
12                         Plaintiff,
13              v.                                        ORDER
14    M. KUERSTEN,
15                         Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 9, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.1

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27

28          1
                Plaintiff paid the filing fee in full on March 22, 2021.
                                                           1
     Case 2:21-cv-00259-JAM-EFB Document 10 Filed 04/27/21 Page 2 of 2


 1         1. The findings and recommendations filed March 9, 2021, are adopted in full; and
 2         2. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is denied.
 3

 4
     DATED: April 26, 2021                        /s/ John A. Mendez
 5
                                                  THE HONORABLE JOHN A. MENDEZ
 6                                                UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
